Citation Nr: 1400315	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  09-31 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel




INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 


FINDINGS OF FACT

1.  The Veteran does not have an acquired psychiatric disorder, to include PTSD, that was caused by his service.  

2.  The Veteran's service-connected disabilities are: bilateral hearing loss, evaluated as 60 percent disabling, status post right lateral meniscectomy with scar and degenerative joint disease, evaluated as 20 percent disabling,  and tinnitus, evaluated as noncompensable (0 percent disabling); his combined evaluation is 70 percent.  

3.  The Veteran's service-connected disabilities do not preclude him from engaging in substantially gainful employment. 


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD, was not caused by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2013).  

2.  The criteria for establishing entitlement to TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321(b)(1), 4.16(a) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran asserts that he is entitled to service connection for an acquired psychiatric disorder, to include PTSD.  With regard to his claim for PTSD, he asserts that he has this condition as a result of service in Vietnam.  

In August 2005, the Veteran filed a claim for service connection for depression.  The Board has construed this claim broadly, and therefore characterized the issue as stated on the cover page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (which held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  In August 2006, the RO first denied, the claim, and after additional relevant evidence was received, the RO again denied the claim in April 2007 and July 2008.  See Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242 (2010).  The Veteran has appealed.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  No such disease or disability has been diagnosed or identified.  A diagnosis of a psychoses has not been rendered nor has it been contended.  As a result, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Applicable regulations provide that service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

For PTSD claims based upon in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5) (2013).

The regulations governing PTSD were recently amended, effective July 13, 2010. 75 Fed. Reg. 39843-52 (July 13, 2010).  Specifically, this amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a veteran is related to his/her fear of hostile military or terrorist activity, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service.  Id.  

The Board emphasizes that the "fear of hostile military or terrorist activity" provisions of 38 C.F.R. § 3.304(f)(3) do not preclude the Board from making a credibility determination.  See generally Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  Nor would their application otherwise result in grant of the claim, as the Board has determined that the Veteran does not have PTSD.  In this regard, to the extent that the Veteran has asserted that he was attacked by another soldier, the revised PTSD provisions are not applicable to acts by fellow service members.  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  

The Veteran's service treatment reports show that in September 1967, he requested to be excused from KP (kitchen duty) and guard duty due to right knee pain.  On examination, an exaggerated difficulty in movement was noted, although he had walked into the office with no difficulty.  He was noted to be hostile and defensive.  The impression was no organic difficulty.  One week later, he returned, wanting to be admitted to the hospital for knee pain.  His condition was noted to be relatively unchanged, and a NP (neuropsychiatric) consultation was recommended.  A psychiatric consultation report, dated the next day, notes that there was no evidence of a major psychiatric disorder, and that it seemed that the Veteran had a mild psychophysiological musculoskeletal disorder.  The Veteran's separation examination report, dated in August 1968, shows that his psychiatric condition was clinically evaluated as normal.  In an associated "report of medical history," the Veteran denied having a history of "frequent or terrifying nightmares," "depression or excessive worry," or "nervous trouble of any sort."  

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 1968 and 2013.  This evidence includes VA progress notes which show that as of 2006, the Veteran has been noted to have PTSD, and MDD (major depressive disorder).  

The claims file includes several lay statements, in which the authors assert that they have witnessed the Veteran exhibit various psychiatric symptoms, to include being "very sullen and withdrawn," being easily angered, irritability, disorientation, and being unable to maintain steady employment.  

As an initial matter, the Board finds that the evidence does not show that the Veteran participated in combat.  His discharge (DD Form 214) and personnel file (DA Form 20) show that he was in Vietnam between December 1966 and December 1967, and that during this time he served with a transportation unit, and that his principal duty was light vehicle driver.  His discharge indicates that his military specialty was equipment storage specialist.  To the extent that his awards included the Vietnam Service Medal and the Vietnam Campaign Medal, and his personnel file lists a campaign, the nature and extent of the Veteran's participation in this operation is not described, and the Board declines to afford these entries the same weight as the commendations or awards evincing combat.  See 38 C.F.R. § 3.304(f).  The mere presence in a combat zone is insufficient, without more, to establish participation in combat.  See e.g., Wood v. Lewinski, 1 Vet. App. 190, 193 (1991) (noting that serving in a combat zone is not the same as serving in combat).  These medals and notations are of less weight when considering the other evidence in the Veteran's service records, which contain specific information as to his duty as a light vehicle driver with a transportation unit.  In summary, the Veteran is not shown to have received commendations or awards that warrant the conclusion that he participated in combat, and the totality of the evidence indicates that a finding of participation in combat is not warranted.  See VAOPGCPREC 12-99 at 12; 65 Fed. Reg. 6256 -6258 (2000); VBA's Adjudication Procedure Manual, M21- 1MR (hereinafter "M21- 1MR"), Part III.iv.4.H.29.b, c.  

The Veteran is also not a credible historian.  The Veteran asserts that he participated in combat.  See e.g., March 2006 QTC examination report; August 2009 report from Dr. K.H.M.  However, as previously stated, participation in combat is not shown by his service personnel records, and the Board has determined that participation in combat is not shown.  Indeed, other reports indicate that he denied participation in combat.  See e.g., March 2008 QTC examination report; August 2013 report from Dr. K.H.M..  Similarly, his December 2005 stressor statement, the Veteran identified his stressors as relating to seeing and hearing "through out my Vietnam service artillery and bombs exploding"  and seeing dead bodies of children, villagers and soldiers.  However, over one year later, in March 2007, for the first time, he claimed to have been assaulted with a hammer by another soldier (thereafter, he claimed to have experienced this stressor on a number of occasions).  It was not until his 2013 hearing that recalled coming under an enemy rocket and mortar attack and witnessing the death of his "best friend."  This is evidence of inconsistency in his claimed stressors.  

The Board is also troubled by the fact that the Veteran's recitation of his stressors at his personal hearing felt rehearsed and without any real detail.  His testimony felt contrived.  Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the veteran's sworn testimony is a function for the BVA in the first instance").  He claimed to have been suffering from depression since seeing the dead body of his "best friend."  However, he could not even remember the name of his "best friend" or any of the details surrounding the event.  

The Board also notes that the Veteran provides a history of psychiatric symptoms since he return from Vietnam.  See August 2009 report from Dr. K.H., August 2013 personal hearing.  However, at the time of his discharge, he was not shown to have a psychiatric disorder upon separation from service, and he denied having any psychiatric symptoms upon separation from service.  He did not report having any psychiatric symptoms in VA examination reports, dated in November 1968 and November 1973.  Had the Veteran truly been experiencing psychiatric symptoms upon return from Vietnam, it would have clearly been in the Veteran's best interest to report such symptoms to his care providers.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  The earliest medical evidence of complaints of psychiatric symptoms is dated in 2006, which is about 38 years after separation from service.  See Savage v. Gober, 10 Vet. App. 488 (1997) (in a merits context, the lack of evidence of treatment may bear on the credibility of the evidence of continuity).  

The Veteran's recent statements reporting a long history of symptoms of the claimed disability are also contradicted by past records in which he appears to have reported all of his existing medical conditions without mentioning any problems related to his ______.  See AZ v. Shinseki, No.2012-7046, 2013 WL XXXXXXX, at *Y (Fed. Cir. Sept. 30, 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  In particular, the Veteran's initial application for disability benefits in 1968 identifies his complaints, but nothing related to the currently claimed psychiatric disorder.  Based upon the language and context of the 1968 claim for service connection, the Board finds that the Veteran was reporting all the disabilities/medical conditions/symptoms that he was experiencing at that time.  Therefore, his failure to report any complaints of psychiatric problems at that time, is persuasive evidence that he was not then experiencing any relevant problems and outweighs his present recollection to the contrary.

In making this assessment, the Board emphasizes that it is acting as an independent fact-finder, and not relying on the views expressed by the VA examiners, whose province does not extend to credibility determinations.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).   




A.  PTSD

Upon review of the evidence of record, the Board finds that the evidence is insufficient to show that the Veteran has PTSD, and that the claim must be denied.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. § 1110, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation); see also McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claims adjudication).  The Veteran failed to report for a psychiatric examination on two separate occasions, in 2011 and 2012.  See Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005) (the claimant is obligated to cooperate in the development of evidence, and failure to do so puts him at risk of an adverse adjudication based on an incomplete and underdeveloped record).  Although the Board has considered the diagnoses of PTSD in the VA progress notes, to include two reports from Dr. K.H.M., these are afforded no probative value.  These reports are "by history" only and none of them are shown to have been based on a review of the Veteran's C-file, or any other detailed and reliable medical history.  

The Board has determined that the Veteran is not a credible historian with respect to his purported in service stressors.  The above reports all appear to have been based on the Veteran's assertions of a continuity of symptomatology, as well as his assertions of participation in combat and/or inservice stressors.  Thus, to the extent they are based on claims of participation in combat, and/or a continuity of symptomatology, they are shown to have been based on an inaccurate history and they therefore warrant no probative value.  See Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  The Board further notes that none of these reports discuss, or show, that the Veteran met the full criteria for PTSD under DSM-IV, nor do they show that he underwent psychiatric testing.  This evidence is therefore insufficiently probative to warrant the conclusion that the Veteran currently has PTSD.  See Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  The Board therefore finds that the preponderance of the evidence shows that the Veteran does not have PTSD, and that the claim must be denied. 

B.  Acquired Psychiatric Disorder (other than PTSD)

The Board finds that the claim must be denied.  In September 1967, during service, it was noted that there was no evidence of a major psychiatric disorder, and that it seemed that the Veteran had a mild psychophysiological musculoskeletal disorder.  There is no record of any subsequent psychiatric findings during the Veteran's remaining period of service, a period of about 11 months.  The Veteran's August 1968 separation examination report shows that his psychiatric condition was clinically evaluated as normal.  In an associated "report of medical history," the Veteran denied having a history of "frequent or terrifying nightmares," "depression or excessive worry," or "nervous trouble of any sort."  

The earliest post-service medical evidence of an acquired psychiatric disorder is found in a November 2006 VA progress note, which is dated about 38 years after separation from service.  Again, as previously discussed, the period between service and the first reported symptoms is a factor that weighs against the claim.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000) (the Board may consider the absence of medical complaints or treatment over prolonged periods).  The Court has made it clear that lay evidence concerning continuity of symptoms after service is competent, regardless of the lack of contemporaneous medical evidence, only if it is credible.  Buchanan, 451 F.3d at 1337.  The Veteran has been found not to be credible with respect to both his alleged in-service stressors and his history of post-service psychiatric symptomatology.  


The Board also finds that there is no competent evidence showing that the Veteran has an acquired psychiatric disorder (other than PTSD) that was caused by his service.  It is true that the August 2013 report from Dr. K.H.M. suggests a link between the Veteran's Major Depressive Disorder and his active service.  However, her opinion is based on the claimed stressors, which have been found to lack credibility.  Such renders the opinion without any probative value.  

In sum, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied. 

C.  Conclusion

The Board has considered the Veteran's assertions that he currently has an acquired psychiatric disorder that is related to his active service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether he has an acquired psychiatric disorder that is related to his active service, this falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Acquired psychiatric disorders are not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding their etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

There is no indication that the Veteran is competent to diagnose the claimed condition, or to link any current diagnosis to his service.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  This lay evidence does not constitute competent medical evidence and lacks probative value.

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  The Board has considered the applicability of "benefit of the doubt" doctrine; however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of these matters on that basis.  38 U.S.C.A. § 5107(b). 


II.  TDIU

The Veteran asserts that he is entitled to TDIU. In June 2007, the Veteran filed his claim.  In July 2008, the RO denied the claim.  The Veteran has appealed. 

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA' s Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4. 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).  An extraschedular total rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability.  38 C.F.R. § 4.16(b). 

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001). 

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).   

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Id.  

The Veteran's service-connected disabilities are: bilateral hearing loss, evaluated as 60 percent disabling, status post right lateral meniscectomy with scar and degenerative joint disease, evaluated as 20 percent disabling,  and tinnitus, evaluated as noncompensable (0 percent disabling); his combined evaluation is 70 percent.  38 C.F.R. § 4.16(a).  

In the Veteran's claim (VA Form 21-8940), received in June 2007, he indicated that he worked for a car rental company between 2003 and 2004, for over 20 hours per week, as a driver, and that he left his job because of his disability.  He further indicated that he had two years of college.  In another statement (VA Form 21-4192), dated in March 2008, the Veteran reported that prior to working at the car rental company, as of 1998, he was homeless and not working.

The claims file includes several lay statements, in which the authors assert that the Veteran has various right knee symptoms, to include constant stiffness, with lingering pain and discomfort.  One author asserts that he must drive the Veteran to medical appointments, and that he has right knee pain and limited mobility.  

A statement from the Veteran's former employer (VA Form 21-4192), dated in May 2008, shows that they reported that the Veteran had worked 20 to 30 hours per week, from September 2003 to October 2004, with no time lost due to disability, as a "shuttler."  A reason for termination of work was not provided.  

With regard to the history of the Veteran's service-connected disabilities, a QTC examination report, dated in March 2006, noted that that Veteran complained of right knee pain which did not cause incapacitation.  He was noted to have difficulty climbing stairs, walking short distances, bending and stooping.  X-rays were noted to show moderately advanced DJD (degenerative joint disease) at the lateral compartment of the right knee and the femoro-patello articulation.  The examiner stated that the effect on his usual occupation was "none," and that the effect on his usual daily activity was that he could not walk up stairs, or perform household cleaning.  See 38 C.F.R. § 4.1 (2013).  

A QTC audiometric report, dated in May 2006, noted that the Veteran had difficulty hearing and understanding, with constant severe ringing in both ears.  It was noted that he was not receiving any treatment for his condition, and that it did not result in any time lost from work.  Id.

A QTC examination report, dated in January 2007, noted complaints of right knee symptoms that included pain, giving way, weakness and stiffness.  He reported receiving bilateral injections to his knees, and using hydrocodone for pain on a daily basis.  He complained that he could not drive due to his symptoms.  On examination, the ligaments of the right knee were within normal limits.  There were symptoms that included weakness, lack of coordination, and fatigue.  The diagnosis was degenerative joint disease, right knee, associated with postoperative lateral meniscus, right.  The effect on his daily activities was to require help dressing and bathing.  Id.

A QTC examination report, from an examination performed in March 2008, which is dated in April 2008, shows that the diagnosis was degenerative joint disease, right knee, associated with status post right knee lateral meniscus with scar.  The report notes subjective knee weakness, stiffness, swelling, giving way, and locking, and objective pain with palpation and limited range of motion secondary to pain.  The examiner stated that the effect on the Veteran's daily activity was limited prolonged standing and ambulating.  

A QTC audio examination report, from an examination performed in April 2008, which is dated in dated in May 2008, shows that the diagnoses were bilateral hearing loss, and bilateral tinnitus.  The examiner stated that the functional impairment was severe communicative difficulty without amplification, and that the hearing evaluation did not reveal any data pertinent to the issue on the Veteran's ability to perform physical or sedentary activities of employment.  

VA progress notes dated in 2007, include several notations that the Veteran was using a walker, and that he had difficulty hearing questions.  A May 2007 report notes that he had been unemployed for the last five years, that he was not currently looking for employment, and that he was hard of hearing.  

A statement from a VA physician, Dr. K.H., dated in August 2009, shows that she states that the Veteran last worked as a shuttle bus driver in 2003, and that he was released from his job due to his inability to perform the required duties.  She stated that before his last job, his employment history was "spotty," and he was only able to maintain jobs for 3 to 6 months.  She stated that his caretaker ran all of the Veteran's errands, including basic duties such as buying groceries, and that his psychiatric symptoms will interfere with his ability to find and maintain gainful employment, and that they resulted in his unemployability.  An August 2013 statement from Dr. K.H. also detailed the Veteran's "severe and persistent" psychiatric symptoms.  

In May 2011, and April 2012, the Veteran was scheduled for examinations, however, he failed to report for his examinations.  See Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005) (the claimant is obligated to cooperate in the development of evidence, and failure to do so puts him at risk of an adverse adjudication based on an incomplete and underdeveloped record).  

The Board finds that the evidence is insufficient to show that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  There is no competent opinion of record to show that the Veteran is unemployable due to his service-connected disabilities.  The August 2009 statement from Dr. K.H. indicates that the Veteran is unemployable due to psychiatric symptoms, and in this decision the Board has determined that service connection is not warranted for an acquired psychiatric disorder.  The Veteran himself testified that the reason for his unemployment was his psychiatric problems.  Transcript at p. 10.  The Board therefore concludes that the preponderance of the evidence is against the claim that the Veteran is currently precluded from engaging in substantial gainful employment by reason of his service-connected disabilities.  Entitlement to TDIU is thus not established under 38 C.F.R. § 4.16(a). 

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


III.  The Veterans Claims Assistance Act of 2000

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in November 2005, December 2006, and in September 2007, of the criteria for establishing service connection, the evidence required in this regard, the criteria for TDIU, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements.  Nothing more was required.  The matter was then readjudicated as recently as July 2009.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  With regard to the claim for PTSD, the Board further points out that additional development is not warranted as the Veteran has been found not to be credible.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (VA examination not required if VA makes a determination that the lay evidence regarding an in-service event is not credible).  To the extent that the Veteran may not have been notified of the provisions at 38 C.F.R. § 3.304(f)(5), given the Board's determination that the Veteran does not have PTSD, this could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).   

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA records.  Although the Veteran has not been afforded examinations, in May 2011, and April 2012, he failed to report for scheduled examinations.  See Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005) (the claimant is obligated to cooperate in the development of evidence, and failure to do so puts him at risk of an adverse adjudication based on an incomplete and underdeveloped record).  


Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).   


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.

TDIU is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


